Exhibit 23.2 [Logo] PricewaterhouseCoopers LLP 350 S. Grand Ave. Los Angeles CA 90071 Telephone (213) 356 6000 Facsimile (813) 637 4444 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in this Registration Statement on Form S-8 of Quicksilver Resources Inc. of our report dated March11, 2010 relating to the consolidated financial statements of BreitBurn Energy Partners L.P., which appears in the Form 10-K of Quicksilver Resources Inc. for the year ended December31, 2009. /s/ PricewaterhouseCoopers LLP Los Angeles, California April 21, 2010
